Citation Nr: 0914705	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  04-07 168	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Whether the request for a waiver of overpayment of death 
pension benefits was timely filed.

2.  Entitlement to a waiver of overpayment of death pension 
benefits, in the amount of $8,812.80.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 
1971.  He died in March 1995.  The appellant is the surviving 
spouse of the Veteran.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 decision of the Committee on Waivers 
and Compromises (COWC) of the Debt Management Center (DMC), 
in Fort Snelling, Minnesota, which denied the appellant's 
request for a waiver of recovery of overpayment of death 
pension benefits as untimely.  Subsequently, the claims file 
was rebuilt and transferred to the COWC located at the 
Buffalo RO, which affirmed the prior denial in December 2003.

In a September 2005 decision, the Board affirmed the denial 
of the appellant's request for a waiver as untimely.  The 
appellant perfected an appeal of the Board decision to the 
United States Court of Appeals for Veterans Claims (Claims).  
In a May 2007 Order, the Court granted a joint motion filed 
by the parties and vacated the Board's September 2005 
decision, remanding the case back to the Board for action 
consistent with the joint motion.  

The issue of entitlement to a waiver of overpayment of death 
pension benefits is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action, on her part, is required.


FINDINGS OF FACT

1.  The presumption of regularity that the first demand 
letter to the appellant's last address of record in October 
2002 has been rebutted.

2.  The appellant request for a waiver was timely received by 
VA.


CONCLUSION OF LAW

Resolving all doubt in the appellant's favor, the request for 
a waiver of recovery of an overpayment of death pension 
benefits in the amount of $8, 812.80 was timely filed.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that VA's notice and duty to assist do not 
apply to cases involving waiver of indebtedness.  See Barger 
v. Principi, 16 Vet. App. 132, 138 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2008).

Background

In a March 2001 rating action, the Buffalo RO notified the 
appellant that, effective April 1, 2002, she was granted 
nonservice-connected death pension benefits.  This was based 
on her showing that she received no income from any source-
earnings, social security, retirement, or other sources.  The 
notice letter informed the appellant what income was counted 
for VA purposes and that medical expenses which she paid 
might be used to reduce the income counted.  This letter also 
notified her that she needed to immediately report any 
changes in her income or net worth increases.

On an Eligibility Verification Report (EVR), dated in January 
2002, the appellant indicated that she began receiving Social 
Security Disability Income (SSDI) as of June 2001 and that 
she had paid $1,100.00 in unreimbursed medical expenses 
(UMEs) during 2001, but the appellant did not indicate the 
amount of SSDI she received as income.  In a July 2002 
letter, the Philadelphia, Pennsylvania RO and Insurance 
Center (Philadelphia RO & IC) noted that, because the 
appellant was receiving $1,040.30 monthly from the Social 
Security Administration (SSA), the Philadelphia RO & IC 
proposed to retroactively terminate her death pension 
benefits, effective April 1, 2001.  This adjustment would 
result in an overpayment of benefits if the proposed decision 
was implemented, and she would be notified of the exact 
amount of the overpayment and given information about 
repayment.  

No response was received to the March 2002 letter and the 
benefits were terminated as proposed in September 2002, 
effective April 1, 2001.

On May 30, 2003, the DMC received an undated letter from the 
appellant requesting a waiver of recovery of death pension 
benefits, along with a financial status report (FSR) on which 
she reported her SSDI income.  In a June 2003 decision, the 
DMC's COWC denied the appellant's request for a waiver as 
untimely, noting that it had sent the first demand letter to 
her on October 4, 2002, and that waiver requests must be 
received within 180 days of notice of indebtedness and a 
claimant's appellate rights. 

Analysis

Under the applicable regulations, a request for waiver of 
recovery of indebtedness, other than loan guaranty, shall 
only be considered if made within 180 days following the date 
of a notice of indebtedness by VA to the debtor.  The 180-day 
period may be extended if the individual requesting waiver 
demonstrates that as a result of error either by VA, or due 
to other circumstances beyond the debtor's control, there was 
a delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).

If the requester does substantiate that there was such a 
delay in the receipt of the notice of indebtedness, the 
Chairperson of the COWC shall direct that the 180-day period 
be computed from the date of the requester's actual receipt 
of the notice of indebtedness.  38 U.S.C.A. § 5302(a); 38 
C.F.R. § 1.963(b).

Where VA mails a notice, there is a presumption of the 
regularity of the administrative process.  Baxter v. 
Principi, 17 Vet. App. 407, 410 (2004); Mindenhall v. Brown, 
7 Vet. App. 271 (1994).  Particularly, the presumption is 
that the VA mailed the necessary notice to the claimant to 
the latest address of record.  See Ashley v. Derwinski, 2 
Vet. App. 306, 309 (1992).  A claimant can rebut the 
presumption of regularity if she submits "clear evidence to 
the contrary"; however, a claimant's assertion of nonreceipt 
of notice alone is insufficient evidence.  Baxter, 17 Vet. 
App. at 410.  Evidence that VA's "'regular' mailing 
practices were not regular or that they are not followed," 
effectively rebuts the presumption and the "burden shifts to 
the Secretary to establish" that VA mailed the notice to the 
claimant.  Ashley, 2 Vet. App. 309.  Moreover, where a 
government action "on its face appears irregular. . . the 
presumption operates in the reverse.  If it appears 
irregular, it is irregular, and the burden shifts to the 
proponent to show the contrary."  United States v. Roses, 
Inc., 706 F.2d 1563, 1566-67 (1983).  

According to her October 2003 notice of disagreement (NOD), 
the appellant indicated that she had never received a 
response to her January 2002 EVR, indicating that she began 
receiving SSDI in June 2001.  Later, in response to a request 
to fill out another EVR, she eventually contacted the Buffalo 
RO and was informed during a telephone conversation to apply 
for a waiver, but she was given no time limit within which to 
submit her waiver request.  If she had, the appellant 
maintained that she would have sent it in on time.  The 
appellant did file a request for a waiver of overpayment 
which was received by the DMC on May 30, 2003.  

There are certain procedures the DMC must follow when a 
waiver request involves an issue of timeliness, and there are 
no hard copies available of the relevant notice.  See OF 
Bulletin, 99.GC1.04 (May 14, 1999).  The DMC must provide 
verification of the date on which the initial notice of 
indebtedness and the right to request waiver were dispatched 
by the DMC to the debtor.  This verification must be in the 
form of a signed, written certification from DMC management 
identifying the date of dispatch of the notice and the 
address to which notice was sent.  The DMC must also provide 
a printout of the screen from the Centralized Accounts 
Receivable Online System (CAROLS) that indicates the date of 
dispatch of the DMC's initial notice of the debt and the 
address to which notice was sent.  A statement that explains 
the details of the screen must accompany the screen printout.  
The DMC provided this information.

The DMC's October 2003 memorandum certified that the first 
demand letter was mailed to the appellant at her address in 
Alexander, NY, on October 4, 2002, and that it was not 
returned by the postal service due to an incorrect address.  
However, the attached CAROLS screen showed that a demand 
letter was mailed to the appellant at her address in Attica, 
NY, on October 4, 2002, and that the address was good.  The 
DMC also provided a copy of the type of form letter sent to 
the appellant, showing that it included notice of the right 
to apply for a waiver and indicate this right to apply for a 
waiver only lasted 180 days.  Thus, the Board finds that the 
DMC's action on its face appears irregular, therefore it is 
irregular, and it must be concluded that the presumption of 
regularity that the first demand letter to the appellant's 
last address of record in October 2002 has been rebutted 
because it is unclear to which address the demand letter was 
mailed.  

Absent evidence that the appellant was provided not only with 
the notice of the debt, but also notice of the requirement 
that a request for a waiver of overpayment be sent within 180 
days, the Board cannot presume that such pertinent notice was 
sent to, and received by, the appellant.  Without such 
notice, the 180-day period for filing a waiver request cannot 
be tolled.  Therefore, the benefit of the doubt must be given 
to the claimant and it must be concluded that her request for 
a waiver was timely filed.  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  Her appeal must be granted on that basis.  


ORDER

The request for a waiver of recovery of an overpayment of 
death pension benefits in the amount of $8, 812.80 was timely 
filed; to that extent the appeal is granted.


REMAND

Based on the Board's finding above, the appeal must be 
remanded to permit the COWC to develop and consider the 
appellant's request for a waiver on the merits.

In her October 2003 NOD, the appellant not only disputed the 
issue of the timeliness of her request for a waiver, but also 
expressed her inability to repay the debt.  On remand, the 
appellant should be given the opportunity to submit another 
FSR and other documentation to assist her in showing that 
recovery of the debt would deprive her of life's basic 
necessities and cause an inequitable hardship.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant the opportunity 
to complete an additional Financial 
Status Report, VA Form 20-5655, listing 
all monthly income, monthly expenses, 
assets and debts for each year since 
April 1, 2001, as well as a statement or 
other documentation to support her 
assertion that recovery of the debt would 
deprive her of life's basic necessities 
and cause an inequitable hardship.

2.  Following completion of the above, 
the case should be referred to the COWC 
to review the record and readjudicate the 
appellant's request for waiver with 
express consideration of the provisions 
of 38 C.F.R. § 1.965(a) and each element 
of equity and good conscience.  A formal, 
written record of the COWC's decision 
should be prepared and placed in the 
claims file.  If a waiver is denied, the 
RO should provide the appellant and her 
representative with a supplemental 
statement of the case explaining the 
reasons and bases for that decision, and 
afford them the opportunity to respond 
before the case is returned to the Board 
for further appellate consideration. 

The purpose of this remand is to ensure due process and to 
assist the appellant in development of her claim.  No action 
by the appellant is required until she receives further 
notice.  The appellant and her representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


